DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-5, 10, 14, 16, 21 and 22, and the species “CD19”, “PGK100”, and “deletion from the 3’-end of the WT PGK promoter” in the reply filed on 16 March 2020 is acknowledged. The requirement to elect a species between deletion from the 3’-end or 5’-end has been withdrawn, since it is no longer considered a burden to search both a single application. Newly added claims 49-52 reside within the scope of the elected invention. Claims 24, 26, 27, 30, 35, 39, 40 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 10, 14, 16, 21, 22 and newly added claims 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over June et al (U.S. Pre-Grant Publication Number 2013/0309258), in view of Ben-Dor et al, (“Ben-Dor”; Mol. Ther. 2006, 14(2)255-267) and Casucci et al. (“Casucci”; Blood (2012) 120 (21): 949; applicant’s IDS).
The claimed invention comprises a nucleic acid molecule comprising a truncated PGK promoter operably linked to a nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain comprising a costimulatory domain, a primary signaling domain, or both of a costimulatory domain and a primary signaling domain. The elected invention recites the antigen binding domain as CD19, the PGK promoter PGK100 (SEQ ID NO: 2), and deletion from the 3’- or 5’-end of the WT PGK promoter, or partial deletion of at least 100 nucleotides. The nucleic acid may comprise a costimulatory domain selected from 41BB, CD27 or CD28, a CD3 zeta signaling domain, or a CAR comprising a leader sequence, a tumor antigen binding domain, a hinge region, a transmembrane domain, and an intracellular signaling domain. The invention may comprise a vector comprising said nucleic acid, and the vector may include inter alia a lentivirus vector, in the invention may include a cell which may be a human T cell.
June teaches compositions and methods for treating cancer in a human comprising administering a genetically modified T cell the comprises a nucleic composition that a chimeric antigen receptor (CAR) wherein the CAR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain. June teaches that the antigen binding domain may target CD19 (paragraph [0010] for example), a signaling domain comprising CD3 zeta (paragraph [0006] for example), lentiviral vectors (figure 
Ben-Dor teaches that lentiviral nucleic acid constructs comprising several truncated PGK promoters are capable of driving high and homogeneous transgene expression in human cells see abstract, figure 4, and page 260, right column for example.
Casucci teaches the use of a bidirectional PGK promoter to drive CAR expression in T cells for the treatment of acute myeloid leukemia and multiple myeloma.
It would have been obvious to one of ordinary skill in the art to substitute the use of a truncated PGK promoter such as that taught by Ben-Dor in place of the promoters of June to achieve CAR expression in T cells. Ben-Dor teaches that such promoter -containing constructs are capable of achieving high transgene expression, while Casucci teaches that PGK promoters are active in T cells. While the elected invention recites a partial deletion from the 3’-end of the wild type PGK promoter and also the PGK truncation construct of PGK 100 (SEQ ID NO: 2), and the truncations of Ben-Dor were made from the 5’-end, one of ordinary skill in the art would understand that truncations can be made relatively easily from either the 3’-end or the 5’-end. Since Ben-Dor teaches that the ability of the truncated promoter to drive expression is dependent upon the extent and type of truncation (see page 260, right hand column in the discussion of various PGK truncations), the extent and type of truncation is therefore considered a result-effective variable. It is well accepted that there is a prima facie motivation to perform routine optimization of result-effective variables. Accordingly, one of ordinary skill in the art would have considered it obvious to make and use PGK truncations from the 3’-end in the context of prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses by arguing that the truncated PGK100 promoter of the instant invention was found to result in inducible proliferation and non-continuous CAR expression. It is alleged that non-continuous expression “may ameliorate undesirable CAR associated toxicity and/or side effects related to constitutive CAR T cell proliferation and/or activation” and that the claimed truncated PGK promoter and truncated variants thereof can be utilized for obtaining a level of continuity (e.g., linked to CAR expression) that is alleged to be critical for striking a balance between and providing the optimal benefit of both efficacy and toxicity for any CAR construct. Applicant asserts that such discoveries are not routine optimization, e.g., optimization within prior art conditions or through routine experimentation.
de minimis construction (best exemplified in independent claim 1) does not require PGK100, which is the embodiment alleged to demonstrate inducible non-continuous CAR expression. In fact, only one claim, i.e. newly added claim 52, requires the use of PGK100, and even here it is with open “comprising” type language that encompasses wild-type PGK flanking sequences. Such a recitation is thus not limited to PGK100 per se. Moreover, applicant’s response does not present sufficient evidence that the results attributed to the use of the PGK100 promoter are unexpected. Per M.P.E.P. § 716.02: “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” Accordingly, this argument is unpersuasive since they are not commensurate in scope with the claimed invention, and do not convincingly demonstrate unexpected results. This is also discussed further below.
It is argued that Ben-Dor’s use of a truncated PGK promoter is in “an entirely different context, i.e., in a dual-promoter lentiviral vector” for improving overall transgene expression. Applicant asserts that Ben-Dor’s use of a truncated promoter aims to solve a different problem than applicants’ approach. However, applicant quotes Ben-Dor as teaching that “the percentage of cells expressing GFP and the level of expression were both significantly elevated after transfection” with the dual promoter plasmid, an alleged fact that even if true would be irrelevant to the instant analysis, since GFP expression in the construct of Ben-Dor is driven by the EF1α promoter, not the truncated PGK promoter. Although Ben-Dor apparently teaches that the truncated PGK promoter significantly improved the efficiency of the dual promoter vector, the examiner sees no reason why this is disqualifying for use in a CAR construct as recited an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” 
Moreover, in arguing that the instant invention is somehow dependent upon reduced expression from the truncated PGK constructs, it is instructive to look at the instant specification to determine whether the instant specification seeks only to reduce transgene expression. Contrary to applicant’s suggestion, the instant specification acknowledges that improved efficiency is at least one of the purposes behind development of the instantly recited constructs. For example paragraph [0113] describes lentiviruses as one of the “most efficient methods of a gene delivery vector.” Paragraphs [0131] and [0133] describes the capping and poly(A) moieties as providing greater “efficiency of translation.” Paragraph [0157] teaches that “Truncated PGK promoters are useful in a number of contexts. For instance, in some situations it is desirable to have a short promoter sequence so that the vector comprising the promoter can be small, e.g., for higher transfection efficiency or higher packaging efficiency.” While it may also be granted that the instant specification contemplates the use of weak promoters as well, is also clear that arguing that the instant constructs provide for decreased efficiency stands in contrast to the cited prior art which teaches enhanced efficiency is not consistent with the teachings of the instant specification. The argument that the prior art teaches resolving a different problem from the instant invention is unpersuasive therefore.

Applicant also argues that the instant disclosure provides unexpected results that allegedly overcome the rejection. Applicant points to Example 1 in the specification as describing the creation of a panel of truncated PGK promoters, generated by serial 3'-truncations of the PGK promoter, that are capable of inducing various CAR cell surface expression levels and CAR T cell continuity. It is argued that truncated promoters of different lengths can alter the level of expression of the CAR, which in turn can be used to optimize CAR constructs and their continuity, to allegedly strike the proper, needed balance between efficacy and toxicity.
In response, it is well established that the burden for establishing unexpected results lies with applicant. Applicant’s attention is also directed to M.P.E.P. 716.02(b), which teaches that “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’ Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Merely pointing to data from example 1 does not establish that it is unexpected that truncated PGK promoters provide for varying levels of 
Applicant also alleges unexpected results with regard to figure 7 and mice treated with CARs having the truncated PGK promoter, asserting that these constructs result in reduced expression, and a superior response in terms of survival, and in vivo CAR T cell persistence as compared to mice treated with CARs having the EF-la promoter. Applicants assert that such results demonstrate that the truncated promoter had a greater than expected efficacy despite weaker expression and that CAR T cell efficacy in vivo is a function of density of expression, which is not provided by the cited references.
This argument has been fully considered, but is not persuasive. First, the cited data was generated using only a single PGK truncation (pGK100), and is thus not commensurate in scope with the claims, which are drawn in its de minimis construction to the use of any PGK truncation or variant thereof. It is also emphasized that the only claim that appears to require the use of PGK100 is claimed whereby the truncated PGK promoter “comprises” PGK100, which as explained previously, encompasses the truncated PGK100 promoter plus flanking sequences, including wild type PGK flanking sequences. Thus, even in reciting a truncated PGK promoter comprising PGK100, such a claim does not read exclusively on the use of a promoter consisting of PGK100, but also on wild type PGK. Second, a single comparison with a single other promoter (as in figure 7, specifically in comparison to c-Met CAR T cells) does not establish the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633